

RELEASE AND SETTLEMENT


This Release and Settlement Agreement (this “Release”) is made and entered into
as of this 30th day of June, 2011, between Alan Pritzker (“AP”) and NuGen
Holdings, Inc. (the “Company”).


WITNESSETH:


WHEREAS, AP is currently the Chief Financial Officer and Secretary of the
Company;


WHEREAS, the Company and AP have mutually consented to the termination of AP’s
employment and affiliation with the Company, effective as of the date hereof;


NOW, THEREFORE, in consideration of the premises and mutual promises contained
herein, and for other good and valuable consideration, the undersigned,
intending to be legally bound by this Agreement, agrees as follows:


1.           Payment.   The Company acknowledges that as of the date hereof,
$26,929.37 is due and payable to AP.


2.           Release by AP.


(a)           AP and his agents, representatives, heirs and direct and indirect
affiliates and their respective successors and assigns (collectively, the “AP
Releasors”) hereby irrevocably and unconditionally release, and forever
discharge the Company and its employees, stockholders, officers, directors,
agents, representatives and direct and indirect affiliates and their respective
successors and assigns, and all persons, firms, corporations, and organizations
acting on their behalf (collectively referred to as the “Company Related
Persons”) of and from any and all actions, causes of actions, suits, debts,
charges, demands, complaints, claims, administrative proceedings, liabilities,
obligations, promises, agreements, controversies, damages and expenses
(including but not limited to compensatory, punitive or liquidated damages,
attorney’s fees and other costs and expenses incurred), of any kind or nature
whatsoever, in law or equity, whether presently known or unknown (collectively,
the “Claims”), which AP or any of the AP Releasors ever had, now have, or
hereafter can, shall, or may have, for, upon, or by reason of any matter, cause,
or thing whatsoever against any of the Company Related Persons.  Without
limiting the foregoing, AP expressly acknowledges that his release hereunder is
intended to include in its effect, without limitation, all Claims which have
arisen and of which he knows, does not know, should have known, had reason to
know, suspects to exist or might exist in his favor at the time of the signing,
including, without limitation, any Claims relating directly or indirectly to the
Company, and that this Agreement extinguishes any such Claim or Claims,
including without limitation, the Employment Agreement dated as of January 1,
2010 between AP and the Company.  This release shall be binding upon each of AP
and the AP Releasors and their respective partners, officers, directors,
stockholders, employees, agents, representatives, personal representatives,
heirs, assigns, successors and affiliates, and shall inure to the benefit of
each Company and each of the respective Company Related Persons.

 
1

--------------------------------------------------------------------------------

 

(b)           AP acknowledges and agrees that he will never institute a Claim or
sue the Company, or any of the Company Related Persons, concerning any Claim
covered by Section 2(a) hereof.  AP acknowledges and agrees that if he or any of
the AP Releasors violates this Agreement by suing the Company or any of the
Company Related Persons, AP agrees that he will pay all costs and expenses of
defending against the suit incurred by the Company or any of the Company Related
Persons, including attorneys' fees and expenses.


3.           Release by the Company.


(a)           The Company and its agents, representatives, directors, officers,
and direct and indirect affiliates and their respective successors and assigns
(collectively, the “Company Releasors”) hereby irrevocably and unconditionally
release, and forever discharge AP of and from any and all actions, causes of
actions, suits, debts, charges, demands, complaints, claims, administrative
proceedings, liabilities, obligations, promises, agreements, controversies,
damages and expenses (including but not limited to compensatory, punitive or
liquidated damages, attorney’s fees and other costs and expenses incurred), of
any kind or nature whatsoever, in law or equity, whether presently known or
unknown (collectively, the “Claims”), which the Company or any of the Company
Releasors ever had, now have, or hereafter can, shall, or may have, for, upon,
or by reason of any matter, cause, or thing whatsoever against AP, excluding the
Excluded Claims (defined below).  Without limiting the foregoing, the Company
expressly acknowledges that its release hereunder is intended to include in its
effect, without limitation, all Claims which have arisen and of which he knows,
does not know, should have known, had reason to know, suspects to exist or might
exist in his favor at the time of the signing, and that this Agreement
extinguishes any such Claim or Claims.  This release shall be binding upon each
of Company and the Company Releasors and their respective partners, officers,
directors, stockholders, employees, agents, representatives, personal
representatives, heirs, assigns, successors and affiliates, and shall inure to
the benefit of AP.


(b)           The Company and each of the Company Releasors acknowledges and
agrees that none of them will ever institute a Claim or sue AP concerning any
Claim covered by Section 3(a) hereof.  The Company acknowledges and agrees that
if it violates this Agreement by suing AP, the Company agrees that it will pay
all costs and expenses of defending against the suit incurred by AP, including
attorneys' fees and expenses.

 
2

--------------------------------------------------------------------------------

 

4.           Excluded Claims.  Notwithstanding the foregoing, AP shall not be
indemnified for any Excluded Claims. Excluded Claims shall include any Claims
based directly or indirectly (i) on bad faith of AP, (ii) which are the result
of active and deliberate dishonesty of AP, or (iii) on the fact that AP gained
any financial profit or other advantage or if any payment by the Company
pursuant to this Agreement is not permitted by applicable law.


5.           General Provisions.


(a)           This Agreement shall in all respects be interpreted, enforced and
governed under the laws of the State of New York, without regard to conflict of
law rules applied in such State.  The language of all parts of this Agreement
shall in all cases be construed as a whole, according to its fair meaning, and
not strictly for or against any of the parties.


(b)           Should any part, term or provision of this Agreement be declared
or be determined by any court to be illegal or invalid, the validity of the
remaining parts, terms or provisions, including the release of all Claims, shall
not be affected thereby and said illegal or invalid part, term or provision
shall be modified by the court so as to be legal or, if not reasonably feasible,
shall be deleted.  This Agreement sets forth the entire agreement concerning the
subject matter herein, including, without limitation, the release of all Claims,
and may not be modified except by a signed writing.


(c)           Each of the parties hereto acknowledges and agrees that (a) such
party has not relied on any representations, promises, or agreements of any kind
made to him in connection with his decision to accept the Agreement except for
those set forth herein; (b) such party has been advised to consult an attorney
before signing this Agreement, and that such party has had the opportunity to
consult with an attorney; (c) such party does not feel that he or it is being
coerced to sign this Agreement or that his or its signing would for any reason
not be voluntary; and (d) such party has thoroughly reviewed and understands the
effects of this Agreement before signing it.


(d)           This Agreement shall be binding upon each of parties hereto and
their respective partners, officers, directors, stockholders, employees, agents,
representatives, personal representatives, heirs, assigns, successors and
affiliates, and shall inure to the benefit of the other party hereto.

 
3

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned has executed and delivered this Release on
the day and year first written above.


/s/ Alan Pritzker
Alan Pritzker
 
NUGEN HOLDINGS, INC.
 
By:
/s/ Henry Toh
Name:  
Henry Toh
Title:
 Executive Vice President of
 
Corporate Development


 
4

--------------------------------------------------------------------------------

 